Exhibit 10.1

Execution Copy

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN HANKINSON, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12620 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

November 3, 2008

AGSTAR FINANCIAL SERVICES, PCA, as Postpetition Lender, hereby provides VERASUN
HANKINSON, LLC, a North Dakota limited liability company (the “Borrower”) with
the following financing proposal.

Reference is made herein to the following Prepetition Credit Agreement:

Credit Agreement dated as of February 7, 2007, by and among VeraSun Hankinson, a
North Dakota limited liability company, the AgStar Financial Services, PCA, the
commercial, banking or financial institutions whose signatures appear on the
signature pages of the Credit Agreement (AgStar and such commercial, banking or
financial institutions are sometimes hereinafter collectively the “Banks” and
individually a “Bank”), as the same has been amended by that certain Amendment
No. 1 to Credit Agreement dated October 19, 2007, that certain Amendment No. 2
to Credit Agreement dated July 31, 2008, and that certain Amendment No. 3 to
Credit Agreement dated as of October 23, 2008 (as amended the “Prepetition
Credit Agreement”).

Unless otherwise expressly defined herein, capitalized terms used herein shall
have the same meaning ascribed to them in the Prepetition Credit Agreement or in
the Interim Order attached hereto as Exhibit B (the “Interim Order”). Terms and
conditions of the proposal are as follows:

 

Borrower:    VeraSun Hankinson, LLC, a North Dakota limited liability company,
as Debtor in Possession in Bankruptcy Case No. 08-12620 (BLS), United States
Bankruptcy Court, District of Delaware (“Borrower’s Chapter 11 Case”).
Postpetition Lender:    AgStar Financial Services, PCA Guarantor:    U.S.
BioEnergy Corporation, a Delaware corporation, as Debtor in Possession in
Bankruptcy Case No. 08-12612 (BLS), District of Delaware



--------------------------------------------------------------------------------

Postpetition Revolving Credit Facility:   

A revolving credit facility (the “Postpetition Loan”) to be made available to
the Borrower, pursuant to the terms of this Term Sheet and the Interim Order in
an amount not to exceed $3,000,000.00 as the Interim Facility and, from and
after entry of the Final Order, $5,000,000.00 as the aggregate Postpetition
Loan, pursuant to the terms of this Term Sheet, the Final Order and the
Postpetition Financing Documents (the “Postpetition Commitment”).

 

Advances under the Postpetition Loan are subject to Postpetition Loan
Availability until the Postpetition Loan Maturity Date.

 

Amounts borrowed under the Postpetition Loan may be borrowed, repaid, and
reborrowed by the Borrower prior to the Postpetition Loan Maturity Date.

Closing Date:    November 3, 2008 Purpose:   

Upon entry of the Interim Order and acceptance of this Term Sheet, the
Postpetition Lender shall make available to the Borrower the Interim Facility in
an amount up to $3,000,000.00 for the Borrower’s working capital needs as
itemized in the DIP Budget attached hereto as Exhibit A, subject to the terms
and conditions in the Interim Order, and this Term Sheet; provided, however,
that nothing herein or in the Interim Order shall bind the Postpetition Lender
to any Plan incorporating the terms set forth in this Term Sheet or the
Postpetition Financing Documents, without the prior express written consent of
the Postpetition Lender.

 

Upon entry of the Final Order on or before December 10, 2008 approving the
Postpetition Financing Documents, each of which must be acceptable to the
Postpetition Lender and satisfaction of the conditions precedent to closing set
forth therein, the Postpetition Lender shall make available to the Borrower
Debtor In Possession financing in an aggregate amount up to $5,000,000.00 for
the Borrower’s working capital needs as itemized in the DIP Budget attached to
the Final Order, subject to the terms and conditions in the Final Order, this
Term Sheet, and the Postpetition Financing Documents; provided, however, that
nothing herein or in the Final Order shall bind the Postpetition Lender to any
Plan incorporating the terms set forth in this Term Sheet or the Postpetition
Financing Documents, without the prior express written consent of the
Postpetition Lender.

Maturity Date:   

The Interim Facility shall mature on the earlier of the entry of the Final Order
or December 10, 2008.

 

The Postpetition Loan will mature on November 3, 2009, or on such earlier date
as provided in the Interim Order, the Final Order or the Postpetition Financing
Documents.

 

2



--------------------------------------------------------------------------------

Security:   

The Borrower hereby grants to the Postpetition Lender a first priority perfected
Security Interest in all of the real and personal property of the Borrower,
whether now owned or hereafter acquired (the “Collateral,” as such property is
more fully described in the Prepetition Credit Agreement), without any
requirement for the execution, delivery, recording or filing of any security
agreement, mortgage, deed of trust, financing statement or similar document,
instrument or agreement covering such Collateral; provided, however, that the
liens and Security Interests granted to the Postpetition Lender under the
Interim Order and the Final Order shall not extend to causes of action under
Chapter 5 of the Bankruptcy Code or the proceeds thereof.

 

During the term of the Postpetition Loan Borrower shall not grant or permit any
Security Interest in the Collateral to any other Person, other than certain
permitted liens agreed to by the Postpetition Lender (the “Permitted Liens”).

 

The Borrower shall execute and deliver to the Postpetition Lender all such
mortgages, security agreements, control agreements, deeds of trust or other
documents and instruments as may be reasonably required by the Postpetition
Lender to evidence and secure the Postpetition Loan pursuant to the terms of
this Term Sheet, the Interim Order, and the Final Order, and the other
Postpetition Financing Documents.

Interest Rate:   

The outstanding principal amount of the Postpetition Loan shall bear interest at
the LIBOR Rate (as defined in the Prepetition Credit Agreement) plus 700 basis
points.

 

A Default Rate shall apply on the Postpetition Loan as set forth in the
Prepetition Credit Agreement.

Postpetition Loan Availability:   

Advances under the Postpetition Loan may be made subject to availability of the
Postpetition Loan under the Postpetition Credit Agreement, and will be limited
to the lesser of the Postpetition Loan Commitment (stated above) and the
Borrowing Base (as defined below).

 

The Borrowers shall submit an updated Borrowing Base Certificate (substantially
in the form attached to this Term Sheet as Exhibit C) on the Closing Date and
may on the Closing Date request an Advance on the Postpetition Loan in an amount
not to exceed the lesser of (a) $3,000,000.00 or (b) the Borrowing Base.

 

3



--------------------------------------------------------------------------------

  

The Borrower may submit an updated Borrowing Base Certificate on any day, but
not less frequently than monthly.

 

The Borrower shall submit an updated Borrowing Base Certificate with each
Request for Advance on the Postpetition Loan and at any other time upon request
of the Postpetition Lender.

Borrowing Base:   

The Borrowing Base shall be an amount equal to:

 

100% of Eligible Accounts Receivable and 100% of Eligible Inventory, (as such
terms are defined in the Prepetition Credit Agreement), as determined in the
manner set forth in the Borrowing Base Certificate, attached hereto as Exhibit
C. All references in the Prepetition Credit Agreement to Provista Renewable
Fuels Marketing LLC shall be amended to refer to “Verasun Marketing LLC”.

Adequate Protection & Interest Payments:   

Payment of Adequate Protection Payments (as defined in the Interim Order) and
all accrued interest on the Postpetition Loan shall be paid by the Borrower on
the first day of each month, beginning on December 1, 2008, and monthly
thereafter, and on the Maturity Date, to the Postpetition Lender and to the
Agent for the benefit of the Banks, under the Prepetition Credit Agreement;
provided, however, the rights of all interested parties to later assert that the
Adequate Protection Payments should be re-allocated to principal in accordance
with Section 506 of the Bankruptcy Code are reserved.

 

The unpaid balance of the Postpetition Loan is due in its entirety on the
Maturity Date. Interest shall be calculated on the actual number of days the
Postpetition Loan is outstanding on the basis of a year consisting of 365 days.

Conditions Precedent

To Closing on the Interim Amount:

  

•        Entry of the Interim Order; and

 

•        Execution and delivery of this Term Sheet.

Representations and Warranties:    The Postpetition Financing Documents shall
contain representations and warranties of the Borrower acceptable to the Lender.
Affirmative Covenants:    The Postpetition Financing Documents shall contain
affirmative covenants of the Borrower acceptable to the Lender. Reports:   

So long as Borrower’s obligations under the Postpetition Loan shall remain
unpaid or the Postpetition Lender shall have any commitment under the
Postpetition Loan, the Borrower shall, unless the Postpetition Lender shall
otherwise consent in advance in writing:

 

•        Provide Postpetition Lender with all reports required to be delivered
by Borrower under Section 5.01(c) of the Prepetition Credit Agreement.

 

4



--------------------------------------------------------------------------------

  

•        Provide Postpetition Lender with all reports filed with the United
States Trustee in the Borrower’s Chapter 11 Case.

Negative Covenants:    The Postpetition Financing Documents shall contain
negative covenants of the Borrower acceptable to the Lender. Events of Default:
  

The occurrence of any of the following shall constitute an Event of Default
under this Term Sheet:

 

•        Failure to comply with the terms and conditions set forth in this Term
Sheet, the Interim Order, the Postpetition Financing Documents, and the
Prepetition Credit Agreement (except those Events of Default set forth in
Section 6.01(g) of the Prepetition Credit Agreement); and

 

•        if, on or before December 10, 2008, a Final Order approving the
Postpetition Financing Documents, acceptable to Postpetition Lender has not been
entered.

Remedies:   

Upon the occurrence of an Event of Default, as defined in this Term Sheet, the
Postpetition Lender:

 

•        shall be entitled to exercise all of the remedies set forth in the
Interim Order; and

 

•        the Postpetition Lender shall no longer be obligated to make further
Advances to the Borrower under the Postpetition Loan.

Commitment and Administration Fees:   

Borrower shall pay to Postpetition Lender on the Closing Date a fee equal to one
percent (1.0%) of the aggregate Postpetition Loan Commitment. Postpetition
Lender is authorized to advance from the Postpetition Loan an amount equal to
such Commitment Fee.

 

In addition to the foregoing Commitment Fee and such other fees required or set
forth in this Term Sheet or in the Interim Order, Borrower shall pay to
Postpetition Lender on the Closing Date an administration fee equal to one-half
of one percent (0.5%) of the aggregate Postpetition Loan Commitment.
Postpetition Lender is authorized to advance from the Postpetition Loan an
amount equal to such Administration Fee.

Expenses:    The Borrower shall reimburse the Postpetition Lender for all
reasonable costs and expenses, including legal fees, in connection with the
negotiation, documentation, execution, syndication and delivery of the
Postpetition Loan and the Borrower’s Bankruptcy. Postpetition Lender is
authorized to advance from the Postpetition Loan an amount equal to such fees.

 

5



--------------------------------------------------------------------------------

If not acted on, these terms will expire on Tuesday, November 4, 2008 at 5:00
p.m. (CST). Please return a signed copy of this letter to evidence your
acceptance of the terms and conditions contained in this Term Sheet.

 

Sincerely,

/s/    Donald S. Farm, Jr.

This Term Sheet is accepted this 3 day of

November 2008 by:

Donald S. Farm, Jr.

Senior Vice President, AgriBusiness Capital

AgStar Financial Services, PCA

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN HANKINSON, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12620 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

BORROWER:

VERASUN HANKINSON, LLC a North Dakota limited liability company

 

By  

/s/    Danny C. Herron

Name:  

Danny C. Herron

Title:  

President and Chief Financial Officer

GUARANTOR:

US BIOENERGY CORPORATION, a South Dakota corporation

 

By:  

/s/    Danny C. Herron

Name:  

Danny C. Herron

Its:  

President and Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DIP BUDGET

4 Week Interim DIP Budget - US BioEnergy (Hankinson)

 

     INTERIM PERIOD    W1 - W4
Interim
Period        W1
11/7/08     W2
11/14/08     W3
11/21/08     W4
11/28/08          

Operating Cashflows

               

Receipts:

               

Ethanol

   $4.1     $4.1     $4.1     $4.1          $16.5  

Ethanol (Marketing Gallons)

   —       —       —       —            —    

Distillers Grains

   0.7     1.1     0.7     0.8          3.3  

E-85

   —       —       —       —            —    

Receipts Risk Adjustment

   (0.0 )   (0.3 )   0.3     0.0          —                                    
   

Total Receipts

   4.7     4.9     5.1     5.0          19.8      

Disbursements:

               

Corn

   (4.2 )   (3.0 )   (3.0 )   (3.0 )        (13.2 )

Natural Gas

   (0.5 )   (0.5 )   (0.5 )   (0.5 )        (2.0 )

Electricity / Water / Chemicals

   (0.3 )   (0.2 )   (0.2 )   (0.2 )        (0.9 )

Denaturant

   (0.1 )   (0.1 )   (0.1 )   (0.1 )        (0.2 )

Change in Inventory / Resale Gallons

   —       —       —       —            —    

Plant Labor

   —       (0.1 )   —       (0.1 )        (0.2 )

Plant Overhead

   (0.1 )   (0.1 )   (0.1 )   (0.1 )        (0.5 )

E-85 Inputs

   —       —       —       —            —    

Transportation

   (1.2 )   (0.8 )   (0.8 )   (0.8 )        (3.5 )

Insurance Payment

   —       (0.1 )   —       —            (0.1 )

Cash Collateralize - LCs / Sureties

   (0.5 )   —       —       —            (0.5 )                                
   

Total Disbursements

   (6.9 )   (4.9 )   (4.6 )   (4.8 )        (21.2 )                             
          

Cashflow from Operations

   (2.1 )   0.0     0.5     0.2          (1.4 )    

Intercompany receipts / (payments)

   —       —       (0.5 )   —            (0.5 )

Capital Expenditures

   (0.0 )   (0.0 )   (0.0 )   (0.0 )        (0.1 )

Professional Fees

   —       —       —       (0.3 )        (0.3 )

US Bio specific

   —       —       —       (0.1 )        (0.1 )

Allocation

   —       —       —       (0.2 )        (0.2 )

Cash Interest

   (0.0 )   —       —       —            (0.0 )                                
       

Net Cash Flows before Financing

   (2.2 )   —       0.0     (0.2 )        (2.4 )    

Revolver draw / (repayment)

   3.0     —       —       —            3.0  

Principal draw / (repayment)

   —       —       —       —            —                                      
     

Cash source/(use) from financing

   3.0     —       —       —            3.0                                    
     

Net increase / (decrease) in cash

   0.8     —       0.0     (0.2 )        0.6                                    
     

Ending cash

   1.0     1.0     1.0     0.8          0.8      

Liquidity

               

Cash

   1.0     1.0     1.0     0.8          0.8  

Revolver availability

   —       —       —       —            —                                      
 

Total Liquidity

   1.0     1.0     1.0     0.8          0.8  

Note: The 4 Week Interim DIP Budget focuses on forecasting the Net Cash Flows
before Financing over the Interim Period. Individual line item receipts and
disbursements may vary materially.



--------------------------------------------------------------------------------

EXHIBIT B

INTERIM ORDER

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:    )


)

   Case No. 08-12606 (BLS)

VERASUN ENERGY CORPORATION,

et al.,

   )


)

   Chapter 11 Debtors.1    )       )    Joint Administration Pending

INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN

POSTPETITION FINANCING PURSUANT TO SECTIONS 363 AND 364 OF

BANKRUPTCY CODE, (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS

TO POSTPETITION LENDER PURSUANT TO SECTION 364 OF BANKRUPTCY

CODE, (III) AUTHORIZING USE OF CASH COLLATERAL PURSUANT TO

SECTION 363 OF BANKRUPTCY CODE, (IV) PROVIDING ADEQUATE

PROTECTION TO PREPETITION LENDERS PURSUANT TO SECTIONS 361, 362,

363 AND 364 OF BANKRUPTCY CODE AND (V) SCHEDULING FINAL HEARING

PURSUANT TO BANKRUPTCY RULE 4001(B)

(VERASUN HANKINSON, LLC)

This matter having come before the Court upon the motion dated November 3, 2008,
(the “Motion”) of VeraSun Hankinson, LLC. (the “Borrower”), US BioEnergy
Corporation (the “Guarantor”), and the other debtors and debtors in possession
(each individually, a “Debtor” and, collectively with the Borrower and the
Guarantor, the “Debtors”) in the above captioned cases (collectively the
“Chapter 11 Cases”), (a) for the entry of this Interim Order (the “Interim
Order”) and the Final Order (as hereinafter defined) under sections 105, 361,
362, 363, and 364

 

1

The Debtors consist of: VeraSun Energy Corporation (EIN: 20-3430241); ASA
Albion, LLC (EIN: 55-0907221); ASA Bloomingburg, LLC (EIN: 55-0907224); ASA
Linden, LLC (EIN: 55-0907228); ASA OpCo Holdings, LLC (EIN: 68-0609122); US Bio
Marion, LLC (EIN: 20-34377343); US BioEnergy Corporation (EIN: 20-1811472);
VeraSun Albert City, LLC (EIN: (20-2264707); VeraSun Aurora Corporation (EIN:
40-0462174); VeraSun BioDiesel, LLC (EIN: 20-3790860); VeraSun Central City, LLC
(EIN: (55-0816855); VeraSun Charles City, LLC (EIN: 20-3735184); VeraSun
Dyersville, LLC (20-5765890); VeraSun Fort Dodge, LLC (EIN: 42-1630527); VeraSun
Granite City, LLC (EIN: 20-5909621); VeraSun Hankinson, LLC (90-0287129);
VeraSun Hartley, LLC (EIN: 20-5381200); VeraSun Janesville, LLC (EIN:
20-4420290); VeraSun Litchfield, LLC (EIN: 20-8621370); VeraSun Marketing, LLC
(EIN: 20-3693800); VeraSun Ord, LLC (75-3204878); VeraSun Reynolds, LLC (EIN:
20-5914827); VeraSun Tilton, LLC (EIN: 26-1539139); VeraSun Welcome, LLC (EIN:
20-4115888); VeraSun Woodbury, LLC (20-0647425).



--------------------------------------------------------------------------------

of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001
and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
and Rule 4001-2 of the Local Rules for the United States Bankruptcy Court for
the District of Delaware (the “Local Rules”) authorizing the Borrower to
(i) obtain postpetition loans and advances and obtain such other financial
accommodations in an aggregate principal amount not to exceed $5,000,000.00 (the
“DIP Financing”) pursuant to sections 363 and 364 of the Bankruptcy Code and for
the Guarantor to guarantee the Borrower’s obligations in connection with the DIP
Financing by entering into the Debtor In Possession Financing Term Sheet (the
“DIP Financing Term Sheet”), the terms and conditions of which will be
incorporated into a senior secured superpriority debtor in possession credit
agreement (as the same may be amended, supplemented or otherwise modified from
time to time, the “Postpetition Credit Agreement”), among the Borrower, the
Guarantor and AgStar Financial Services, PCA (the “Postpetition Lender”),
(ii) execute and enter into the DIP Financing Term Sheet and, subject to the
Final Order, the Postpetition Credit Agreement and to perform such other and
further acts as may be required in connection with the DIP Financing Term Sheet
and Postpetition Credit Agreement, (iii) grant Liens and superpriority claims to
the Postpetition Lender in all Collateral (as defined in the DIP Financing Term
Sheet) (the “Postpetition Collateral”) in accordance with the Postpetition
Financing Documents (as hereinafter defined), this Interim Order, and the Final
Order to secure any and all of the Postpetition Obligations (as hereinafter
defined), (iv) make the Adequate Protection Payments (as hereinafter defined),
(v) use Cash Collateral (as hereinafter defined), and (vi) pending a final
hearing on the Motion (the “Final Hearing”), obtain emergency postpetition loans
under the DIP Financing Term Sheet and this Interim Order to and including the
date on which the Final Order is entered (the “Interim Facility”),
(b) requesting the modification of the automatic stay imposed under section 362
of the Bankruptcy Code to the

 

-2-



--------------------------------------------------------------------------------

extent necessary to permit the Borrower and the other Debtors and the
Postpetition Lender to implement the terms of this Interim Order, (c) requesting
the provision of adequate protection to the Borrower’s prepetition secured
lenders under or in connection with that certain Credit Agreement dated as of
February 7, 2007 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Prepetition Credit Agreement”) by and among the Borrower, the
lenders party thereto (the “Prepetition Lenders”), and AgStar as Administrative
Agent (in such capacity, the “Prepetition Agent”) for the Prepetition Lenders
(together with all guarantees, subordination agreements, intercreditor
agreements, deposit account control agreements, notes, mortgages, pledges,
instruments and any other agreements and documents delivered pursuant thereto or
in connection therewith, including, without limitation, the Loan Documents as
defined in the Prepetition Credit Agreement, collectively, and as amended,
restated, supplemented or otherwise modified from time to time, the “Prepetition
Financing Documents”), (d) in accordance with Rules 4001(b) and (c) of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), requesting that
this Court (this “Court” or the “Bankruptcy Court”) schedule the Final Hearing
on the Motion to be held within thirty (30) days after the entry of this Interim
Order, and (e) requesting, pursuant to Rule 4001 of the Bankruptcy Rules, that
an emergency interim hearing on the Motion (the “Interim Hearing”) be held for
the Court to consider entry of this Interim Order, which authorizes the Borrower
to borrow funds under the DIP Financing Term Sheet and this Interim Order, on an
interim basis, up to an aggregate principal or face amount not to exceed
$3,000,000.00 (the “Interim Amount”); and the Court having considered the Motion
and the exhibits attached thereto, including, without limitation, the DIP
Financing Term Sheet; and the Interim Hearing having been held on November 3,
2008; and upon all of the pleadings filed with the Court, all evidence presented
in support of this Interim Order, and all of the proceedings held before the
Court; and after due deliberation and consideration and good and sufficient
cause appearing therefor,

 

-3-



--------------------------------------------------------------------------------

THE COURT HEREBY FINDS:

A. On October 31, 2008 (the “Petition Date”), each of the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Each
Debtor is continuing in the management and possession of its business and
properties as a debtor-in-possession pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. The Chapter 11 Cases of the Debtors are being jointly
administered under Case No. 08—12606 (BLS).

B. No request has been made for the appointment of a trustee or examiner and no
statutory committee (a “Committee”) has yet been appointed in the Chapter 11
Cases.

C. This Court has jurisdiction over this proceeding and the parties and property
affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to
28 U.S.C. §§ 1408 and 1409.

D. Notice of the relief sought by the Motion and the Interim Hearing was
delivered via facsimile, electronic mail, and/or overnight delivery to the
following: (i) the United States Trustee for the District of Delaware (the “U.S.
Trustee”); (ii) those parties listed on the Consolidated List of Creditors
Holding Largest Thirty Unsecured Claims Against the Debtors, as identified in
connection with the Debtors’ chapter 11 petitions; (iii) all other parties with
liens of record on assets of the Debtors as of the Petition Date; (iv) Gray,
Plant, Mooty, Mooty & Bennett, P.A., 1010 West St. Germain, Suite 600, St.
Cloud, MN 56301-3406, Attention: Phillip Kunkel, and Pepper Hamilton LLP,
Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box 1709, Wilmington, DE
19899-1709, Attention David P. Stratton, counsel to the Postpetition Lender and
the Prepetition Agent. Given the nature of the relief sought in the

 

-4-



--------------------------------------------------------------------------------

Motion, the Court concludes that the foregoing notice was sufficient and
adequate under the circumstances and complies with Bankruptcy Rule 4001 in all
respects for purposes of entering this Interim Order.

E. Subject to Paragraph 41 below, the Debtors acknowledge, admit and confirm the
following as of the Petition Date:

1. Pursuant to the Prepetition Credit Agreement, the Prepetition Agent and the
Prepetition Lenders made certain loans, advances and other financial
accommodations, and provided for the issuance of letters of credit, to the
Borrower to fund, among other things, the construction of the Project (as
defined in the Prepetition Credit Agreement) and the operations of the Borrower.

2. Pursuant to the Prepetition Credit Agreement and other Prepetition Financing
Documents, the Borrower was, as of the Petition Date, indebted to the
Prepetition Agent and the Prepetition Lenders for the aggregate principal amount
of the Prepetition Indebtedness (as defined below) of approximately
$96,238,143.71 among other things, issued and outstanding letters of credit, but
excluding accrued but unpaid interest, costs, fees and expenses.

3. For purposes of this Interim Order, the term “Prepetition Indebtedness” shall
mean and include, without duplication, any and all amounts owing or outstanding
under the Prepetition Credit Agreement (including, without limitation, all Loan
Obligations as defined in the Prepetition Credit Agreement) or any other
Prepetition Financing Document, interest on, fees and other costs, expenses and
charges owing in respect of, such amounts (including, without limitation, any
reasonable attorneys’, accountants’, financial advisors’ and other fees and
expenses that are chargeable or reimbursable pursuant to the Prepetition

 

-5-



--------------------------------------------------------------------------------

Credit Agreement or any other Prepetition Financing Document), and any and all
obligations and liabilities, contingent or otherwise, owed in respect of the
letters of credit or other Loan Obligations outstanding thereunder.

4. Pursuant to certain security agreements, deposit account control agreements,
mortgages, deeds of trust, collateral assignments of contracts, guaranty
agreements and other documents and agreements (as amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Prepetition Security Documents”), and the other Prepetition Financing Documents
including any promissory notes, the Borrower granted first priority Liens and
continuing pledges and security interests in substantially all of the Borrower’s
assets (as used herein, the “Prepetition Collateral”) to and/or for the benefit
of the Prepetition Agent and Prepetition Lenders to secure the Prepetition
Indebtedness (collectively, the “Prepetition Liens”). For the avoidance of
doubt, the term “Prepetition Collateral” shall refer to (i) collateral in or
upon which a lien or other security interest has been granted in favor or for
the benefit of the Prepetition Agent and the Prepetition Lenders in connection
with, pursuant to or under the Prepetition Credit Agreement and the other
Prepetition Financing Documents, and (ii) any Prepetition Collateral provided
under any Prepetition Financing Documents, including that described in this
subparagraph, that existed as of the Petition Date and at any time prepetition
and, subject to section 552 of the Bankruptcy Code, postpetition proceeds,
products, offspring, rents and profits.

 

-6-



--------------------------------------------------------------------------------

5. The Prepetition Financing Documents are valid and binding agreements and
obligations of the Borrower and, as applicable, the Guarantor, and the
Prepetition Liens (i) constitute valid, binding, enforceable and perfected first
priority security interests and liens, subject only to the Permitted Liens (as
defined in the Prepetition Credit Agreement), but only to the extent such
Permitted Liens are valid, enforceable, non-avoidable liens and security
interests that are perfected prior to the Petition Date (or perfected after the
Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code),
which are not subject to avoidance, reduction, disallowance, impairment or
subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law
and which are senior in priority to the Prepetition Liens under applicable law
and after giving effect to any applicable subordination or intercreditor
agreements, and (ii) are not subject to avoidance, reduction, disallowance,
impairment or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law.

6. (i) The Prepetition Indebtedness constitutes the legal, valid and binding
obligation of the Borrower and the Guarantor, enforceable in accordance with its
terms; (ii) no objection, offset, defense or counterclaim of any kind or nature
to the Prepetition Indebtedness exists, and the Borrower or the Guarantor shall
not assert any claim, counterclaim, setoff or defense of any kind, nature or
description that would in any way affect the validity, enforceability and
non-avoidability of any of the Prepetition Indebtedness; and (iii) the
Prepetition Indebtedness and any amounts previously paid to the Prepetition
Agent or any Prepetition Lender on account thereof or with respect thereto, are
not subject to avoidance, reduction, disallowance, impairment or subordination
pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

 

-7-



--------------------------------------------------------------------------------

7. The Prepetition Agent (on its behalf and on behalf of the Prepetition
Lenders) holds properly perfected security interests and Liens in and on the
Prepetition Collateral by the filing of UCC-1 financing statements, mortgages
and other required documents against the Borrower and such Prepetition
Collateral with the proper state and county offices for the perfection of such
security interests and Liens.

Subject to the time limitations specified in Paragraph 41 below, none of the
foregoing acknowledgments or agreements by the Debtors contained in this
Paragraph shall be binding on the Debtors’ estates, any Committee or any other
party (other than the Debtors) and shall not affect or limit the rights of any
Committee or any other party (other than the Debtors) with respect to their
rights to assert, pursue or otherwise allege any of the Claims and Defenses (as
hereinafter defined) against the Prepetition Agent and the Prepetition Lenders
in accordance with and subject to the terms of this Interim Order.

F. An immediate and critical need exists for the Borrower to obtain funds and
use cash collateral to continue the operation of its business. However, the use
of “cash collateral,” as defined by section 363(a) of the Bankruptcy Code and
including any and all prepetition and, subject to section 552 of the Bankruptcy
Code, postpetition proceeds of the Prepetition Collateral (“Cash Collateral”),
alone would be insufficient to meet the Borrower’s immediate postpetition
liquidity needs. The Borrower is unable to obtain the required funds (i) in the
forms of (w) unsecured credit or debt allowable under section 503(b)(1) of the
Bankruptcy Code, (x) an administrative expense pursuant to section 364(a) or
(b) of the Bankruptcy Code, (y) unsecured debt having the priority afforded by
section 364(c)(l) of the Bankruptcy Code or (z) debt secured only as described
in section 364(c)(2) or (3) of the Bankruptcy Code or (ii) on terms more
favorable than those offered by the Postpetition Lender

 

-8-



--------------------------------------------------------------------------------

under the DIP Financing Term Sheet, the Postpetition Credit Agreement, this
Interim Order, the Final Order and all other agreements, documents, notes or
instruments delivered pursuant hereto or thereto or in connection herewith or
therewith, including, without limitation, the DIP Budget (as defined in the DIP
Financing Term Sheet) and the collateral documents described in the DIP
Financing Term Sheet (collectively with the Postpetition Credit Agreement, this
Interim Order and the Final Order, the “Postpetition Financing Documents”). The
Prepetition Lenders are willing to authorize the Borrower’s use of the
Prepetition Lenders’ Cash Collateral only if the Debtors agree, and the Court
orders in this Interim Order, that the Interim Amount shall be used, among other
things, to make the Adequate Protection Payments (as defined herein) according
to the terms of the Postpetition Financing Documents.

G. The Debtors have requested that, pursuant to the terms of the Postpetition
Financing Documents, the Postpetition Lender make loans and advances and provide
other financial accommodations to the Borrower, and that the Prepetition Lenders
consent to the use of their Cash Collateral, to be used by the Borrower solely
in accordance with the terms of the Postpetition Financing Documents. The
ability of the Borrower to continue its business and reorganize under chapter 11
of the Bankruptcy Code depends upon the Borrower obtaining such financing and
using such Cash Collateral. The Borrower will suffer immediate and irreparable
harm if the requested postpetition financing is not available on an interim or
final basis. The Postpetition Lender is willing to extend the DIP Financing on a
superpriority and first priority secured basis, as more particularly described
herein, pursuant to the terms and conditions of the Postpetition Financing
Documents. The Borrower’s entry into the Postpetition Financing Documents is
fair and reasonable and is a sound, prudent exercise of its business judgment
consistent with its fiduciary duties. The Postpetition Financing Documents were
negotiated at arm’s length and in good faith between the Borrower and the other
Debtors and the Postpetition

 

-9-



--------------------------------------------------------------------------------

Lender and the loans and advances provided for in the Postpetition Financing
Documents constitute reasonably equivalent value and fair consideration.
Accordingly, the relief requested in the Motion is necessary, essential and
appropriate for the continued operation of the Borrower’s businesses, the
management and preservation of its assets and properties, and the avoidance of
irreparable harm to the Borrower, the operation of its business and the
Borrower’s estate and is in the best interests of the Borrower, its estate and
creditors.

H. In addition, the Postpetition Financing Documents provide, among other
things, that (i) granting Liens in the Postpetition Collateral or Prepetition
Collateral or any portion thereof to any other party pursuant to section 364 of
the Bankruptcy Code or otherwise, (ii) using the Postpetition Collateral,
Prepetition Collateral or Lender Funds except pursuant to the terms and
conditions of the Postpetition Financing Documents, including this Interim
Order, and, when entered, the Final Order, and (iii) incurring additional
obligations having priority claims or Liens equal to or senior in priority to
the Adequate Protection Liens (as defined herein), are Events of Default
thereunder.

I. Based on the record before the Court, (i) the terms of the use of the
Prepetition Lenders’ Cash Collateral as provided in this Interim Order and
(ii) the terms of the Postpetition Financing Documents, pursuant to which the
postpetition loans, advances and other credit and financial accommodations will
be made or provided to the Borrower by the Postpetition Lender, have been
negotiated at arms’ length and in “good faith,” as that term is used in section
364(e) of the Bankruptcy Code, and are in the best interests of the Borrower,
its estate and creditors. The Postpetition Lender is extending the DIP Financing
to the Borrower, and the Prepetition Agent and Prepetition Lenders are
permitting the use of their Cash Collateral, in good faith, and the Postpetition
Lender is entitled to the benefits of the provisions of section 364(e) of the
Bankruptcy Code.

 

-10-



--------------------------------------------------------------------------------

J. It is in the best interests of the Borrower’s estate that it be allowed to
finance its operations and use Cash Collateral under the terms and conditions
set forth herein and in the Postpetition Financing Documents. The relief
requested by the Motion is necessary to avoid immediate and irreparable harm to
the Borrower’s estate, and good, adequate and sufficient cause has been shown to
justify the granting of the relief requested herein, and the immediate entry of
this Interim Order.

K. The Prepetition Agent and the Prepetition Lenders are prepared to consent to
the Borrower’s use of the Prepetition Lenders’ Cash Collateral and the granting
of the Postpetition Liens (as hereinafter defined) in the Prepetition Collateral
solely on the terms and conditions set forth in this Interim Order, including
the approval and payment of the Adequate Protection Payments and the granting of
the Adequate Protection Liens (as defined herein), and the Postpetition
Financing Documents. The adequate protection provided herein to the Prepetition
Agent and the Prepetition Lenders and other benefits and privileges contained
herein are consistent with and authorized by the Bankruptcy Code and are
necessary to obtain the consent or non-objection of such parties.

L. The consent of the Prepetition Agent and the Prepetition Lenders to the
priming of their Prepetition Liens by the Postpetition Liens (as hereinafter
defined) is limited to such priming occurring pursuant to the Postpetition
Financing Documents, and shall not extend to any other postpetition financing or
to any modified version of the Postpetition Financing Documents (except to the
extent modified in this Interim Order or a Final Order and only to the extent
the Prepetition Agent and the Required Banks (as defined in the Prepetition
Credit Agreement) consent to such modification).

 

-11-



--------------------------------------------------------------------------------

M. The Postpetition Liens (as defined herein) granted pursuant to this Interim
Order to the Postpetition Lender, are appropriate under section 364(d) of the
Bankruptcy Code because, among other things: (i) such security interests and
liens do not impair the interests of any holder of a valid, perfected,
prepetition security interest or lien in the property of the Borrower’s estate,
and/or (ii) the holders of such valid, perfected, prepetition security interests
and liens have consented to the security interests and priming liens granted
pursuant to this Interim Order to the Postpetition Lender.

N. Good cause has been shown for the immediate entry of this Interim Order
pursuant to Bankruptcy Rules 4001(b) and (c). In particular, the permission
granted herein for the Borrower to execute the Postpetition Financing Documents,
to continue using Cash Collateral, and to obtain financing in the Interim Amount
pending the Final Hearing, including on a priming lien basis, is necessary to
avoid immediate and irreparable harm to the Borrower and its estate. Entry of
this Interim Order is in the best interest of the Borrower, its estate and
creditors.

NOW, THEREFORE, IT IS HEREBY ORDERED:

1. Motion Granted. The Motion is granted on the terms and conditions set forth
herein. Any objections to the relief sought in the Motion that have not been
previously resolved or withdrawn are hereby overruled on their merits or, to the
extent applicable, deferred until the hearing on the Final Order. This Interim
Order shall become effective immediately upon its entry. To the extent the terms
of the other Postpetition Financing Documents differ in any material respect
from the terms of this Interim Order, this Interim Order shall control.

2. Postpetition Financing Documents. The Borrower is hereby (i) authorized to
enter into the DIP Financing Term Sheet, the Postpetition Credit Agreement
containing terms and conditions consistent with the DIP Financing Term Sheet,
and, from and after the entry of the Final Order, the other Postpetition
Financing Documents, and (ii) authorized to borrow funds up to the Interim
Amount of $3,000,000.00 following the entry of

 

-12-



--------------------------------------------------------------------------------

this Interim Order and, following the entry of the Final Order, up to an
aggregate amount of $5,000,000.00, incur debt, reimbursement obligations and
other obligations, grant Liens, make deposits, provide indemnities and otherwise
perform its obligations in accordance with the terms and conditions of the
Postpetition Financing Documents. After the entry of the Final Order, the
Postpetition Financing Documents may be amended, modified, supplemented or the
provisions thereof waived in accordance with their terms, without further order
of this Court or notice to any party; provided, however, that if such amendment,
modification, supplement or waiver is material and adverse to the Borrower’s
estate, notice of any such amendment, modification, supplement or waiver shall
be provided to the U.S. Trustee, counsel to any Committee, and counsel to the
Prepetition Agent, each of which shall have five (5) days from the date of such
notice within which to object in writing to such amendment, modification,
supplement, or waiver, and upon any such timely written objection, such
amendment, modification, supplement, or waiver shall only be permitted pursuant
to an order of this Court. All obligations owed to the Postpetition Lender
under, or in connection with, the Postpetition Financing Documents, including,
without limitation, all loans, advances, other indebtedness, obligations and
amounts (contingent or otherwise) owing from time to time under or in connection
with the Postpetition Financing Documents, and any and all other obligations at
any time incurred by the Borrower to the Postpetition Lender, are defined and
referred to herein as the “Postpetition Obligations.”

3. Guarantor. The Guarantor is hereby (i) authorized to enter into the DIP
Financing Term Sheet and, from and after the entry of the Final Order, the other
applicable Postpetition Financing Documents, and (ii) authorized to irrevocably
guarantee the payment and performance of the Borrower’s Postpetition Obligations
and incur debt, reimbursement obligations and other obligations, make deposits,
provide indemnities and otherwise perform its obligations in accordance with the
terms and conditions of the Postpetition Financing Documents.

 

-13-



--------------------------------------------------------------------------------

4. Conditions Precedent. The Postpetition Lender shall have no obligation to
lend any of the Interim Amount unless and until the following conditions
precedent have been satisfied or waived: (a) the Borrower and the Guarantor
shall have duly executed and delivered to the Postpetition Lender the DIP
Financing Term Sheet in form and substance satisfactory to the Postpetition
Lender; (b) the Interim Order shall have been entered by the Court; (c) the
Borrower shall have delivered to the Postpetition Lender a Borrowing Base
certificate in accordance with the DIP Financing Term Sheet; (d) the “Conditions
Precedent to Closing” set forth in the DIP Financing term Sheet; and (e) no
Event of Default shall have occurred and be continuing.

5. Use of Cash Collateral. Subject to the terms and conditions set forth in this
Interim Order, the Borrower is authorized, pursuant to section 363(c)(2)(B) of
the Bankruptcy Code, to use the Prepetition Lenders’ Cash Collateral for the
period of time from the date hereof until the occurrence of a “Termination
Event,” which shall mean the earliest to occur of (i) 30 days after the date of
entry of this Interim Order if the Final Order has not been entered by such
date, (ii) the occurrence of the Maturity Date, (iii) the determination by the
Postpetition Lender to terminate the DIP Financing following the occurrence of
an Event of Default, (iv) the date on which neither this Interim Order nor the
Final Order is in full force and effect, (v) the date on which any Cash
Collateral is not expended in accordance with the provisions of this Interim
Order, the DIP Budget (as in effect on the date hereof), or the DIP Financing
Term Sheet (as in effect on the date hereof), (vi) the date on which the
Borrower seeks or receives authorization from this Court to borrow more than the
principal amount of $5,000,000.00

 

-14-



--------------------------------------------------------------------------------

(inclusive of borrowings authorized under this Interim Order) under the
Postpetition Financing Documents or any other financing arrangements prior to,
on or after entry of the Final Order without being authorized, directed and
required, as a condition to such additional borrowings, to immediately and
indefeasibly repay and satisfy in full, in cash all of the Postpetition
Obligations from the proceeds of such additional borrowings, (vii) the date on
which the Borrower’s Chapter 11 Case is converted to a case under chapter 7 of
the Bankruptcy Code, (viii) the date on which a trustee or examiner with
expanded powers is appointed in the Borrower’s Chapter 11 Case, or (ix) the date
on which the Borrower fails to make any payments to the Prepetition Lenders when
due in accordance with this Interim Order.

6. Limitation on use of Cash Collateral. Notwithstanding anything herein to the
contrary and except as permitted by Paragraph 28 herein, for so long as the
Borrower is authorized to use the Prepetition Lenders’ Cash Collateral, no Cash
Collateral of the Prepetition Lenders may be used directly or indirectly by the
Borrower, any Committee or any other Debtor or other person or entity to object
to or contest in any manner the Prepetition Indebtedness or Prepetition Liens,
or to assert or prosecute any actions, claims or causes of action (including,
without limitation, any claims or causes of action under chapter 5 of the
Bankruptcy Code) against any of the Prepetition Agent or Prepetition Lenders
without the consent of the applicable Prepetition Agent and the Prepetition
Lenders.

7. Interim Borrowing. The Borrower is authorized to borrow up to the Interim
Amount in accordance with the DIP Budget, on an interim basis through and
including the date of the Final Order.

 

-15-



--------------------------------------------------------------------------------

8. Binding Effect. Upon the entry of this Interim Order, the DIP Financing Term
Sheet, and, subject to the Final Order, upon execution and delivery of the other
Postpetition Financing Documents, the Postpetition Financing Documents shall
constitute valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their terms; provided, however, that
notwithstanding any other provision of this Interim Order or of the other
Postpetition Financing Documents, the Borrower shall not, prior to entry of a
final order (the “Final Order”), incur Postpetition Obligations in the principal
amount of more than the Interim Amount. No obligation, payment, transfer or
grant of security under this Interim Order or the other Postpetition Financing
Documents shall be stayed, restrained, voided or recovered under the Bankruptcy
Code or any applicable nonbankruptcy law, or subjected to any defense,
reduction, setoff, recoupment or counterclaim.

9. Adequate Protection Payments. As such term is used in this Interim Order,
“Adequate Protection Payments” means payments made by the Borrower subject to
the right of any interested party other than the Debtors to later assert that
such payments should be reallocated to principal pursuant to section 506 of the
Bankruptcy Code, to (i) pay accrued and unpaid interest on the Prepetition
Indebtedness at the times and at the rate specified in the Prepetition Credit
Agreement (other than the Default Rate as defined in the Prepetition Credit
Agreement), and (ii) reimburse all pre- and postpetition reasonable costs and
expenses, including but not limited to any reasonable attorneys’, accountants’,
financial advisors’ and other fees and expenses that are chargeable or
reimbursable pursuant to the Prepetition Credit Agreement or any other
Prepetition Financing Document, of the Prepetition Agent under the Prepetition
Credit Agreement.

10. Use of Lender Funds. The Borrower shall use Cash Collateral and the loans or
advances made under, or in connection with, the Postpetition Financing Documents
for the period of time from the date hereof until the occurrence of a
Termination Event, solely as

 

-16-



--------------------------------------------------------------------------------

provided in this Interim Order or in the other Postpetition Financing Documents.
From and after the Petition Date, amounts loaned and advanced under, or in
connection with, the DIP Financing Term Sheet and this Interim Order or the
other Postpetition Financing Documents (the “Postpetition Loans”) and all
proceeds of the Postpetition Collateral and Prepetition Collateral, including,
without limitation, all of the Borrower’s existing or future cash and Cash
Collateral (collectively, the “Lender Funds”), shall not, directly or
indirectly, be used to pay expenses of the Borrower or any of the other Debtors
or otherwise disbursed except (i) to make the Adequate Protection Payments,
(ii) for those expenses and/or disbursements that are expressly permitted under
the Postpetition Financing Documents and any DIP Budget approved by the
Postpetition Lender (as such DIP Budget may be extended, varied, supplemented or
otherwise modified in accordance with the provisions of the Postpetition
Financing Documents), (iii) for compensation and payment of fees and expenses
owed to the Postpetition Lender, including, without limitation, any reasonable
attorneys’, accountants’, financial advisors’ and other fees and expenses that
are chargeable or reimbursable pursuant to the DIP Financing Term Sheet and this
Interim Order or the other Postpetition Financing Documents, of the Postpetition
Lender in accordance with the DIP Financing Term Sheet and this Interim Order or
the other Postpetition Financing Documents, and (iv) subject to the provisions
of Paragraph 27 hereof, for compensation of fees and expenses payable to
professionals retained by the Borrower or any Committee and approved by the
Bankruptcy Court pursuant to sections 330 or 331 of the Bankruptcy Code
(collectively, the “Professionals”); provided, however, that the foregoing shall
not be construed as consent to the allowance of any of the amounts referred to
in the preceding clause (iv) and shall not affect the right of any party in
interest to object to the allowance and payment of any such amounts.

 

-17-



--------------------------------------------------------------------------------

11. Limitation on Use of Lender Funds. Notwithstanding anything herein to the
contrary and except as permitted by Paragraph 28 herein, no Lender Funds may be
used directly or indirectly by the Borrower or any of the other Debtors, any
Committee or any other person or entity to (i) object to or contest in any
manner the Postpetition Obligations, the Postpetition Liens, the Prepetition
Indebtedness, the Prepetition Liens, or Liens granted to the Prepetition Agent
hereunder, (ii) assert or prosecute any actions, claims or causes of action
(including, without limitation, any claims or causes of action under chapter 5
of the Bankruptcy Code) against any of the Postpetition Lender, the Prepetition
Lenders or the Prepetition Agent, (iii) seek authorization for any party to use
any of the Cash Collateral of the Postpetition Lender without the consent of the
Postpetition Lender, or (iv) obtain Liens that are senior to, or on a parity
with, or junior to the Liens of the Postpetition Lender or the Prepetition Agent
in the Postpetition Collateral or the Prepetition Collateral, as applicable, or
any portion thereof.

12. Additional Agreements. In addition to complying with all provisions of the
DIP Financing Term Sheet and this Interim Order, the Borrower is hereby
authorized and directed to enter into any additional agreements providing for
the establishment of lockboxes, blocked accounts or similar arrangements
requested by the Postpetition Lender for purposes of facilitating cash
collections from the Borrower in accordance with the terms of the DIP Financing
Term Sheet and this Interim Order.

13. Sections 506(c) and 552(b). Upon entry of a Final Order, (i) the
Postpetition Lender shall be entitled to all of the rights and benefits of
section 552(b) of the Bankruptcy Code, and the “equities of the case” exception
under section 552(b) of the Bankruptcy Code shall not apply to the Postpetition
Lender with respect to proceeds, products, offspring or profits of any of the
Postpetition Collateral or the Prepetition Collateral, and (ii) no

 

-18-



--------------------------------------------------------------------------------

costs or expenses of administration which have been or may be incurred in the
Chapter 11 Cases at any time shall be charged against the Postpetition
Collateral or the Prepetition Collateral, the Prepetition Agent, the Prepetition
Lenders, the Postpetition Lender, or any of their respective claims pursuant to
Sections 105 or 506(c) of the Bankruptcy Code, or otherwise, without the prior
written consent, as applicable, of the Prepetition Agent, the Prepetition
Lenders, the Postpetition Lender, and no such consent shall be implied from any
other action, inaction, or acquiescence by any such agents or lenders.

14. Interest. Interest on the Postpetition Obligations shall be secured in the
manner specified in Paragraph 17 herein, shall accrue at the rates (including
any default rates), and shall be paid in accordance with the terms and
provisions of the Postpetition Financing Documents.

15. Fees. Any and all reasonable fees paid or required to be paid to the
Postpetition Lender and its respective counsel in connection with the
Postpetition Financing Documents are hereby authorized and shall be paid in
accordance with the terms and provisions of the Postpetition Financing
Documents.

16. Priority of Postpetition Obligations. All Postpetition Obligations (subject
only to the Carve-Out (as defined below)) hereby constitute, under section
364(c)(1) of the Bankruptcy Code, allowed superpriority administrative expense
claims against the Borrower having priority over all administrative expenses of
the kind specified in, or ordered pursuant to, any provision of the Bankruptcy
Code, including, without limitation, those specified in, or ordered pursuant to,
sections 105, 326, 328, 330, 365, 503(b), 507(a), 507(b), 546(c), 726 and 1114
of the Bankruptcy Code, or otherwise (whether incurred in the Chapter 11 Cases
or following any conversion thereof to a case under chapter 7 of the Bankruptcy
Code or any other

 

-19-



--------------------------------------------------------------------------------

proceeding related hereto or thereto), which superpriority claims shall, subject
to the Carve-Out, be payable from and have recourse to all prepetition and
postpetition property of the Borrower and all proceeds thereof.

17. Postpetition Liens. As security for the Postpetition Obligations, the
Postpetition Lender is hereby granted valid, binding, enforceable, first
priority and perfected Liens (the “Postpetition Liens”) in the Postpetition
Collateral and the Prepetition Collateral. Subject to the Carve-Out, the
Postpetition Liens (A) shall constitute first priority liens in and to all
Postpetition Collateral and Prepetition Collateral pursuant to section 364(c)(2)
of the Bankruptcy Code; (B) shall (y) be senior to and prime the Prepetition
Liens and any Liens junior to such Prepetition Liens, and (z) be senior to and
prime all Adequate Protection Liens (as defined herein) ((y) and (z) above,
collectively, the “Primed Liens”) pursuant to section 364(d)(1) of the
Bankruptcy Code; and (C) shall be immediately junior in priority to any and all
valid, perfected, enforceable and non-avoidable Liens (other than the Primed
Liens) on assets of the Borrower in existence as of the Petition Date with
priority over the Prepetition Liens and the Prepetition Lenders where such
Prepetition Liens were properly perfected prior to the Petition Date or for
which perfection relates back under Section 546(b) of the Bankruptcy Code
(collectively, the “Non-Primed Liens”), pursuant to section 364(c)(3) of the
Bankruptcy Code. No other person or entity shall receive or be granted any Liens
of any type or nature, whether senior to, on parity with, or junior to the
Postpetition Liens, on any of the Postpetition Collateral or Prepetition
Collateral, except only Permitted Liens (as defined in the Prepetition Credit
Agreement).

18. Additional Documents. The Borrower shall execute and deliver to the
Postpetition Lender all such agreements, financing statements, instruments and
other documents as the Postpetition Lender may reasonably request to evidence,
confirm, validate or perfect the Liens granted pursuant hereto.

 

-20-



--------------------------------------------------------------------------------

19. Liens Valid. All Liens granted herein and in the other Postpetition
Financing Documents to or for the benefit of the Postpetition Lender shall
pursuant to this Interim Order be, and they hereby are, valid, enforceable and
perfected, effective as of the Petition Date, and (notwithstanding any
provisions of any agreement, instrument, document, the Uniform Commercial Code
or any other relevant law or regulation of any jurisdiction) no further notice,
filing or other act shall be required to effect such perfection, and all Liens
on deposit accounts or securities accounts shall, pursuant to this Interim Order
be, and they hereby are, deemed to confer “control” for purposes of sections
8-106, 9-104 and 9-106 of the applicable Uniform Commercial Code as in effect as
of the date hereof in favor of the Postpetition Lender; provided, however, that
if the Postpetition Lender shall, in its sole discretion, choose to require the
execution of and/or filing (as applicable) of any such mortgages, financing
statements, notices of Liens and other similar instruments and documents, all
such mortgages, financing statements, notices of Liens or other similar
instruments and documents shall be deemed to have been executed, filed and/or
recorded at the time and on the date of the Petition Date. Each and every
federal, state and local government agency or department may accept the entry by
this Court of this Interim Order as evidence of the validity, enforceability and
perfection on the Petition Date of the Liens granted herein and in the other
Postpetition Financing Documents to the Postpetition Lender; provided, further
that, with the exception of priming the Prepetition Liens, nothing herein is
intended to affect the validity, enforceability or perfection of the Prepetition
Liens, which validity, enforceability or perfection (if any) shall be preserved.

 

-21-



--------------------------------------------------------------------------------

20. Priority of Liens. Subject to the Carve-Out and except as provided in
Paragraph 17, the Postpetition Liens shall not be (i) subject to any Lien that
is avoided and preserved for the benefit of the Debtors’ estates under section
551 of the Bankruptcy Code or (ii) subordinated to or made pari passu with any
other Lien under section 364(d) of the Bankruptcy Code or otherwise. The
Postpetition Documents provide that an Event of Default shall occur if any claim
or Lien (other than the Carve-Out) having a priority superior to, on parity
with, or junior to those granted by this Interim Order with respect to the
Postpetition Obligations shall be granted or allowed prior to the indefeasible
payment in full in cash and satisfaction in the manner provided in the
Postpetition Financing Documents of the Postpetition Obligations and until the
Adequate Protection Payments have been indefeasibly made.

21. Priority to Adequate Protection Liens. Notwithstanding anything to the
contrary herein, in any other Postpetition Financing Document, or in any
Prepetition Financing Document, subject to the Carve-Out, the Postpetition Liens
and the superpriority claims granted to the Postpetition Lender hereunder and
under the other Postpetition Financing Documents are and shall be at all times
(including, without limitation, after the occurrence of a Termination Event)
senior and prior in all respects to the Adequate Protection Liens (as
hereinafter defined), all other Liens securing any Prepetition Indebtedness, in
all cases, whether granted under this Interim Order, the Prepetition Financing
Documents, or otherwise, and any other obligations in respect of adequate
protection and all other claims held by the Prepetition Agent and Prepetition
Lenders (including, without limitation any superpriority claims), in each case,
whether arising under or related to the Prepetition Financing Documents, this
Interim Order or otherwise.

 

-22-



--------------------------------------------------------------------------------

22. Survival of Liens. The obligations of the Borrower in respect of the
Postpetition Obligations, and the claims and Liens granted to or for the benefit
of the Postpetition Lender, the Prepetition Lenders and the Prepetition Agent
pursuant to this Interim Order and the other Postpetition Financing Documents,
shall not be discharged by the entry of an order (a) confirming a chapter 11
plan in any of the Borrower’s Chapter 11 Case (and, pursuant to section
1141(d)(4) of the Bankruptcy Code, the Borrower hereby waives such discharge) or
(b) converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code. The Postpetition Financing Documents provide that an Event of
Default shall occur if any chapter 11 plan in the Borrower’s Chapter 11 Case is
confirmed and becomes effective unless such plan provides that the Postpetition
Obligations shall be paid in full in cash and satisfied in the manner provided
in the Postpetition Financing Documents on or before the effective date of such
plan, unless the Postpetition Lender shall otherwise consent in writing prior to
the effective date of such plan.

23. Survival After Dismissal. The Postpetition Financing Documents provide that
an Event of Default shall occur if any Debtor seeks an order dismissing the
Borrower’s Chapter 11 Case without the consent of the Postpetition Lender and
prior to the indefeasible payment in full in cash and satisfaction in the manner
provided in the Postpetition Financing Documents of all obligations and
indebtedness owing to the Postpetition Lender. If an order dismissing the
Borrower’s Chapter 11 Case under section 1112 of the Bankruptcy Code or
otherwise is at any time entered, such order shall provide (in accordance with
sections 105 and 349(b) of the Bankruptcy Code) that (i) the claims and Liens
granted pursuant to this Interim Order to the Postpetition Lender shall continue
in full force and effect and shall maintain their priorities as provided in this
Interim Order until all obligations in respect thereof shall have been
indefeasibly paid in full in cash and satisfied in the manner provided in the
Postpetition Financing Documents (and that such claims and Liens shall,
notwithstanding such dismissal,

 

-23-



--------------------------------------------------------------------------------

remain binding on all parties in interest), and (ii) the claims and Liens
granted pursuant to this Interim Order to or for the benefit of the Prepetition
Agent and Prepetition Lenders shall continue in full force and effect and shall
maintain their priorities as provided in this Interim Order (and that such
claims and Liens shall, notwithstanding such dismissal, remain binding on all
parties in interest).

24. Survival After Conversion. The provisions of this Interim Order, including
the grant of claims and Liens to or for the benefit of the Postpetition Lender,
the Prepetition Agent and the Prepetition Lenders, and any actions taken
pursuant hereto shall survive the entry of any order converting the Borrower’s
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

25. Survival of Lien Priority. Based on the findings set forth in this Interim
Order and in accordance with section 364(e) of the Bankruptcy Code, which is
applicable to the Interim Facility contemplated by this Interim Order, in the
event that any or all of the provisions of this Interim Order or any other
Postpetition Financing Documents are hereafter modified, amended or vacated by a
subsequent order of this or any other Court, no such modification, amendment or
vacation shall affect the validity, enforceability or priority of any Lien or
claim authorized or created hereby or thereby or any Postpetition Obligations
incurred hereunder or thereunder. Notwithstanding any such modification,
amendment or vacation, any Postpetition Obligations incurred and any claim
granted to the Postpetition Lender hereunder or under the other Postpetition
Financing Documents arising prior to the effective date of such modification,
amendment or vacation shall be governed in all respects by the original
provisions of this Interim Order and the other Postpetition Financing Documents,
and the Postpetition Lender shall be entitled to all of the rights, remedies,
privileges and benefits, including the Liens and priorities granted herein and
therein, with respect to any such Postpetition Obligations and claim.

 

-24-



--------------------------------------------------------------------------------

26. Survival of Interim Order. The provisions of this Interim Order and any
actions taken pursuant hereto shall survive entry of any order which may be
entered (i) confirming any plan of reorganization in these Chapter 11 Cases,
(ii) converting any or all of these Chapter 11 Cases to a case or cases under
chapter 7 of the Bankruptcy Code, or (iii) dismissing any or all the Chapter 11
Cases, and the terms and provisions of this Interim Order, including, but not
limited to, the financing protections granted hereunder, shall continue in full
force and effect notwithstanding the entry of such order, and such protections
shall retain their effect as provided by this Interim Order until all
obligations of the Borrower pursuant to this Interim Order are indefeasibly paid
in full and discharged (such payment being without prejudice to any terms or
provisions contained in this Interim Order which survive such discharge by its
terms).

27. Carve-Out. The claims granted hereunder to the Postpetition Lender, the
Postpetition Liens and any claims or Liens ranking pari passu with or junior in
priority to such claims of the Postpetition Lender and the Postpetition Liens
shall be subject to payment of the Carve-Out. As used in this Interim Order,
“Carve-Out” means the sum of (i) all fees required to be paid to the Clerk of
the Bankruptcy Court and to the Office of the United States Trustee pursuant to
28 U.S.C. § 1930 in the Borrower’s Chapter 11 Case, plus (ii) $167,000.00, plus
(iii) the aggregate amount of any budgeted, accrued, but unpaid, fees and
expenses of the Professionals existing as of the Carve-Out Date to the extent
previously or subsequently approved by the Bankruptcy Court in the Borrower’s
Chapter 11 Case; provided that the Carve-Out may only be used for the payment of
fees and expenses of Professionals to the extent

 

-25-



--------------------------------------------------------------------------------

allowed by order of the Bankruptcy Court in the Borrower’s Chapter 11 Case.
Prior to the Carve-Out Date, subject to entry of an appropriate order of the
Bankruptcy Court (in form and substance reasonably acceptable to the
Postpetition Lender), the Borrower shall be permitted to use proceeds of the
Postpetition Loans to pay compensation and reimbursement of budgeted expenses
allowed and payable to Professionals under sections 330 and 331 of the
Bankruptcy Code in accordance with the DIP Budget, and the Carve-Out shall not
be reduced by the amount of any compensation or reimbursement of costs and
expenses accrued, incurred, awarded or paid prior to the occurrence of the
Carve-Out Date; provided, further that, notwithstanding the foregoing, following
the Carve-Out Date, any amounts paid to Professionals by any means will reduce
the Carve-Out on a dollar-for-dollar basis; and provided, further, that nothing
herein shall be construed to impair the ability of any party to object to any of
the fees, expenses, reimbursement, or compensation sought by the Professionals.
As used herein “Carve-Out Date” means the date that is the earlier of (x) the
Borrower’s receipt of a written notice of an Event of Default from the
Postpetition Lender under the Postpetition Financing Documents or (y) the
Maturity Date. The Postpetition Lender shall be entitled to maintain reserves
against borrowing availability on account of the Carve-Out as may be more fully
provided in the Postpetition Financing Documents.

28. Limitation on Use of Carve-Out. None of the Postpetition Loans, Carve-Out or
Cash Collateral may be used to challenge the amount, validity, perfection,
priority or enforceability of, or assert any defense, counterclaim or offset to
the Postpetition Financing Documents and the Prepetition Financing Documents or
the claims, security interests and liens of the Postpetition Lender, the
Prepetition Agent or the Prepetition Lenders with respect thereto or otherwise
to litigate (including, without limitation, commencing adversary proceedings,
motions,

 

-26-



--------------------------------------------------------------------------------

contested matters, arbitrations, mediations, or other similar proceedings)
against any of the Postpetition Lender or the Prepetition Lenders.
Notwithstanding the foregoing, the Committee of unsecured creditors appointed in
the Chapter 11 Cases may spend up to an aggregate amount not to exceed $25,000
of the Carve-Out to investigate any potential claims against the Prepetition
Agent or Prepetition Lenders, and any potential defenses to their claims,
security interests, and liens.

29. Proceeds of Subsequent Financing or Sale. If at any time prior to the
repayment in full of all Postpetition Obligations, including subsequent to the
confirmation of any plan in the Borrower’s Chapter 11 Case, the Borrower, any
trustee, any examiner with expanded powers or any responsible officer
subsequently appointed, shall obtain credit or incur debt pursuant to section
364(b), 364(c) or 364(d) of the Bankruptcy Code in violation of the terms of
this Interim Order or the Final Order or shall receive proceeds from a sale of
any Postpetition Collateral or Prepetition Collateral pursuant to section 363(b)
of the Bankruptcy Code, then, subject to the Carve-Out, all of the cash proceeds
derived from such credit, debt, or sale shall immediately be turned over to the
Postpetition Lender for reduction of the Postpetition Obligations under the
Postpetition Financing Documents.

30. Prepetition Lender and Postpetition Lender Rights. Notwithstanding anything
herein to the contrary, the entry of this Interim Order is without prejudice to,
and does not constitute a waiver of, expressly or implicitly, or otherwise
impair (a) any of the rights of any of the Postpetition Lender, the Prepetition
Agent, or the Prepetition Lenders under the Bankruptcy Code or under any
non-bankruptcy law, including, without limitation, the right of any of the
Postpetition Lender, the Prepetition Agent, or the Prepetition Lenders to
(i) request modification of the automatic stay of section 362 of the Bankruptcy
Code, (ii) request dismissal

 

-27-



--------------------------------------------------------------------------------

of any of the Chapter 11 Cases, conversion of any of the Chapter 11 Cases to a
case or cases under chapter 7 of the Bankruptcy Code, or appointment of a
chapter 11 trustee or examiner (including with expanded powers) or
(iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code,
a chapter 11 plan or plans or (b) any other rights, claims or privileges
(whether legal, equitable or otherwise) of any of the Postpetition Lender, the
Prepetition Agent or the Prepetition Lenders.

31. No Waiver. Notwithstanding anything herein to the contrary, this Interim
Order is without prejudice to, and does not constitute a waiver of, expressly or
implicitly, the rights of the Prepetition Agent to seek additional adequate
protection at any time, including prior to a Termination Event.

32. Maturity Dates. (a) The “Interim Maturity Date” of the Interim Facility
shall be the earlier of (i) the entry of the Final Order and (ii) December 10,
2008. (b) The “Maturity Date” of the DIP Financing shall be the earliest of
(i) November 3, 2009, (ii) the date on which the Postpetition Obligations are
accelerated and become due and payable following an Event of Default, (iii) the
date on which the Borrower sells all or substantially all of the Borrower’s
assets, subject to, and in accordance with, terms as may be agreed in writing by
the Postpetition Lender, and (iv) the effective date of any Chapter 11 plan of
the Borrower.

33. Maturity. Notwithstanding anything herein or in the other Postpetition
Financing Documents, on the Interim Maturity Date or the Maturity Date, as
applicable, the Borrower shall no longer, pursuant to the DIP Financing Term
Sheet and this Interim Order or the other Postpetition Financing Documents or
otherwise, (i) be authorized to borrow funds or incur indebtedness hereunder or
under the other Postpetition Financing Documents or to use any of the
Postpetition Loans already received (and any obligations of the Postpetition
Lender to make loans or advances hereunder or under the other Postpetition
Financing Documents automatically shall be terminated) or (ii) be authorized to
use the Cash Collateral.

 

-28-



--------------------------------------------------------------------------------

34. Survival After Maturity. Notwithstanding anything herein or the occurrence
of the Maturity Date, all of the rights, remedies, benefits and protections
provided (i) to the Postpetition Lender under this Interim Order and the other
Postpetition Financing Documents and (ii) to the Prepetition Agent and
Prepetition Lenders under this Interim Order, shall survive such Maturity Date
(or Termination Event, if earlier). Upon such Maturity Date (or Termination
Event, if earlier), the principal of and all accrued interest and fees and all
other Postpetition Obligations, as well as the Prepetition Indebtedness, shall,
in each instance, be immediately due and payable and the Postpetition Lender and
the Prepetition Agent and the Prepetition Lenders shall have all other rights
and remedies provided in this Interim Order, the other Postpetition Financing
Documents, the Prepetition Financing Documents and applicable law.

35. Automatic Stay Modification. The automatic stay provisions of section 362 of
the Bankruptcy Code are hereby vacated and modified to the extent necessary to
permit the Postpetition Lender to file any financing statements or other
documents appropriate in their discretion and to exercise, upon the occurrence
and during the continuation of any Event of Default (as defined in the DIP
Financing Term Sheet or this Interim Order), all rights and remedies provided
for in the Postpetition Financing Documents, and to take any or all of the
following actions without further order of or application to this Court:
(a) terminate the Borrower’s use of Cash Collateral and cease to make any loans
or advances to the Borrower; (b) declare all Postpetition Obligations to be
immediately due and payable; (c) terminate the Postpetition Commitment under the
DIP Finance Term Sheet; (d) offset and apply immediately

 

-29-



--------------------------------------------------------------------------------

any and all amounts in accounts maintained by the Borrower with the Postpetition
Lender against the Postpetition Obligations, and otherwise enforce rights
against the Postpetition Collateral or the Prepetition Collateral in the
possession of any of the Postpetition Lender for application towards the
Postpetition Obligations; and (e) take any other actions or exercise any other
rights or remedies permitted under this Interim Order, the other Postpetition
Financing Documents or applicable law to effect the repayment and satisfaction
of the Postpetition Obligations; provided, however, that any Postpetition
Secured Party shall provide five (5) Business Days’ written notice (by
facsimile, telecopy, electronic mail or otherwise) to the U.S. Trustee, counsel
to the Debtors, counsel to the Prepetition Agent, and counsel to any Committee
prior to exercising any enforcement rights or remedies in respect of the
Postpetition Collateral or the Prepetition Collateral (other than the rights
described in clauses (a), (b) and (c) above and other than with respect to
freezing amounts in any deposit accounts or securities accounts). The rights and
remedies of the Postpetition Lender specified herein are cumulative and not
exclusive of any rights or remedies that the Postpetition Lender may have under
the other Postpetition Financing Documents or otherwise.

36. Remedies. If the Postpetition Lender shall at any time exercise any of its
rights and remedies hereunder, under the other Postpetition Financing Documents
or under applicable law in order to effect payment or satisfaction of the
Postpetition Obligations or to receive any amounts or remittances due hereunder
or under the other Postpetition Financing Documents, including without
limitation, foreclosing upon and selling all or a portion of the Postpetition
Collateral or the Prepetition Collateral, the Postpetition Lender shall have the
right without any further action or approval of this Court to exercise such
rights and remedies as to all or such part of the Postpetition Collateral or the
Prepetition Collateral as the Postpetition Lender

 

-30-



--------------------------------------------------------------------------------

shall elect in its sole discretion, subject to the provision by the Postpetition
Lender of the written notice as provided in the preceding paragraph. No holder
of a Lien primed by this Interim Order or granted by the Borrower or any of the
other Debtors as adequate protection shall be entitled to object on the basis of
the existence of any such Lien to the exercise by the Postpetition Lender of its
respective rights and remedies under the Postpetition Financing Documents or
under applicable law to effect satisfaction of the Postpetition Obligations or
to receive any amounts or remittances due hereunder or under the other
Postpetition Financing Documents. The Postpetition Lender shall be entitled to
apply the payments or proceeds of the Postpetition Collateral or the Prepetition
Collateral in accordance with the provisions of this Interim Order, the other
Postpetition Financing Documents, and the Prepetition Credit Agreement, and in
no event shall the Postpetition Lender be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any of the
Postpetition Collateral or the Prepetition Collateral or otherwise.

37. No Waiver of Remedies. The failure or delay by any (i) Postpetition Secured
Party to seek relief or otherwise exercise its rights and remedies under this
Interim Order or any other Postpetition Financing Documents or (ii) Prepetition
Agent or Prepetition Lender to seek relief or otherwise exercise its rights and
remedies under this Interim Order shall not constitute a waiver of any of the
rights of such Postpetition Secured Party, Prepetition Agent or Prepetition
Lender hereunder, thereunder or otherwise, and any single or partial exercise of
such rights and remedies against the Borrower or the Guarantor or any
Postpetition Collateral or Prepetition Collateral shall not be construed to
limit any further exercise of such rights and remedies against any or all of the
Borrower or the Guarantor and/or any Postpetition Collateral or Prepetition
Collateral.

 

-31-



--------------------------------------------------------------------------------

38. Successor and Assigns. The provisions of this Interim Order shall be binding
upon and inure to the benefit of each of the Postpetition Lender, the
Prepetition Agent, the Prepetition Lenders and the Borrower, the Guarantor and
the other Debtors and their respective successors and assigns (including any
trustee or fiduciary hereafter appointed or elected as a legal representative of
any of the Debtors, their estates, or with respect to the property of any of
their estates) whether in the Chapter 11 Cases, in any successor cases, or upon
dismissal of any such chapter 11 or chapter 7 case.

39. Additional Assurances. The Borrower, the Guarantor and the other Debtors are
authorized and directed to do and perform all acts, to make, execute and deliver
all instruments and documents (including, without limitation, the execution of
additional security agreements, pledge agreements, control agreements, mortgages
and financing statements), and the Borrower shall pay fees and expenses that may
be required or necessary for the Borrower’s performance under the Postpetition
Financing Documents, including, without limitation, (i) the execution of the
Postpetition Financing Documents and (ii) the payment of the fees,
indemnification obligations and other expenses described or provided in the
Postpetition Financing Documents as such become due, including, without
limitation, agent fees, commitment fees, underwriting fees and reasonable
attorneys’, financial advisors’ and accountants’ fees and disbursements as
provided for in the Postpetition Financing Documents. None of such reasonable
attorneys’, financial advisors’ and accountants’ fees and disbursements shall be
subject to the approval of this Court or the U.S. Trustee guidelines, and no
recipient of any such payment shall be required to file with respect thereto any
interim or final fee application with this Court. Notwithstanding the foregoing,
the Postpetition Lender shall submit copies of its professional fee invoices to
the Debtors, and the Debtors shall send copies of such

 

-32-



--------------------------------------------------------------------------------

invoices to the U.S. Trustee and any Committee within ten (10) days of their
receipt thereof; provided, however, that such invoices may be redacted by the
Postpetition Lender in its sole discretion to remove any confidential or
privileged information and any work product. The providing of such invoices to
the Debtors, U.S. Trustee or any Committee shall not constitute a waiver of the
protections of the attorney-client privilege or the work product doctrine by any
of the Prepetition Lenders, the Prepetition Agent, or the Postpetition Lender.
In addition, subject to entry of a Final Order so providing, the Borrower is
hereby authorized and directed to indemnify the Postpetition Lender against any
liability arising in connection with the Postpetition Financing Documents to the
extent provided in the Postpetition Financing Documents. All such fees, expenses
and indemnities of the Postpetition Lender shall constitute Postpetition
Obligations and shall be secured by the Postpetition Liens and afforded all of
the priorities and protections afforded to the Postpetition Obligations under
this Interim Order and the other Postpetition Financing Documents.

40. Adequate Protection. The Prepetition Agent and the Prepetition Lenders are
hereby provided with the following forms of adequate protection (which the
Postpetition Lender acknowledges is acceptable to it):

(a) As adequate protection of the respective interests of the Prepetition Agent
and Prepetition Lenders in the Prepetition Collateral, the Borrower shall
immediately upon entry of this Interim Order commence making the Adequate
Protection Payments as and when due.

(b) As adequate protection of the respective interests of the Prepetition Agent
and Prepetition Lenders in the Prepetition Collateral, the Prepetition Agent
shall be entitled to replacement Liens on all of the Postpetition Collateral
(the

 

-33-



--------------------------------------------------------------------------------

“Adequate Protection Liens”) (which are hereby granted to the Prepetition
Agent), subject and junior only to the Postpetition Liens, Non-Primed Liens (but
only to the extent such Non-Primed Liens were senior in priority to the
Prepetition Liens as of the Petition Date) and the Carve-Out. To the extent any
Cash Collateral was used by the Borrower prior to the date hereof, but after the
Petition Date, the adequate protection provided pursuant to this Interim Order
(including, without limitation, the Adequate Protection Liens) shall also apply
to provide the Prepetition Agent and the Prepetition Lenders with adequate
protection against any diminution in their interests in the Prepetition
Collateral resulting from such use of such Cash Collateral prior to the date
hereof. Except as provided in this Interim Order with respect to the
Postpetition Liens, the Adequate Protection Liens shall not be subject to or
pari passu with any Lien on the Postpetition Collateral by any order
subsequently entered in the Chapter 11 Cases.

(c) The Adequate Protection Liens granted pursuant to subparagraph (b) above
shall be deemed to be perfected automatically upon entry of this Interim Order,
without the necessity of the filing of any UCC-1 financing statement, state or
federal notice, mortgage or other similar instrument or document in any state or
public record or office and without the necessity of taking possession or
“control” (within the meaning of the Uniform Commercial Code) of any
Postpetition Collateral or Prepetition Collateral.

(d) The Borrower shall provide the Prepetition Agent with copies of all reports
(including the DIP Budget), information and other materials delivered to the
Postpetition Lender pursuant to the Postpetition Financing Documents and such
other reports, information and materials as reasonably requested by such
Prepetition Agent.

 

-34-



--------------------------------------------------------------------------------

(e) The Prepetition Agent and Prepetition Lenders shall have the right to
terminate their consent to the use of their Cash Collateral by the Borrower upon
the Borrower’s failure to timely make any payment specified in subparagraph
(a) of this Paragraph to or on behalf of the Prepetition Agent or Prepetition
Lenders.

41. No Liens on Avoidance Actions. The Postpetition Liens and Adequate
Protection Liens and the Postpetition Lender’s superpriority administrative
expense claim granted pursuant to this Interim Order do not extend to causes of
action under Chapter 5 of the Bankruptcy Code or to proceeds thereof.

42. Release of Claims and Defenses. (a) Subject to entry of the Final Order and
the rights of any Committee or other party in interest as provided in the
following subparagraph, the Borrower in its individual capacity forever
releases, waives and discharges the Prepetition Agent and the Prepetition
Lenders (whether in its respective prepetition or postpetition capacity),
together with its respective officers, directors, employees, agents, attorneys,
professionals, affiliates, subsidiaries, assigns and/or successors
(collectively, the “Released Parties”), from any and all claims and causes of
action arising out of, based upon or related to, in whole or in part, any of the
Prepetition Financing Documents, any aspect of the prepetition relationship
between the Borrower relating to any of the Prepetition Financing Documents or
any transaction contemplated thereby, on the one hand, and any or all of the
Released Parties, on the other hand, or any other acts or omissions by any or
all of the Released Parties in connection with any of the Prepetition Financing
Documents or their prepetition relationship with the Borrower or any affiliate
thereof relating to any of the Prepetition Financing

 

-35-



--------------------------------------------------------------------------------

Documents or any transaction contemplated thereby, including, without
limitation, any claims or defenses as to the extent, validity, priority or
perfection of the Prepetition Liens or Prepetition Indebtedness, “lender
liability” claims and causes of action, any actions, claims or defenses under
chapter 5 of the Bankruptcy Code or any other claims and causes of action (all
such claims, defenses and other actions described in this Paragraph are
collectively defined as the “Claims and Defenses”). Nothing contained in this
subparagraph shall affect the rights of any Committee or any other party in
interest to undertake any action, on its own behalf, or on behalf of the
Borrower’s estate, with respect to, including, without limitation, any
investigation or prosecution of, Claims and Defenses that is permitted in
subparagraphs (b) and (c) of this Paragraph.

(b) Notwithstanding anything contained herein to the contrary and subject to
Paragraph 28, the extent, validity, priority, perfection and enforceability of
the Prepetition Indebtedness, and Prepetition Liens, and all acknowledgments,
admissions, confirmations, and releases of the Borrower above, are for all
purposes subject to the rights of any party in interest, other than a Debtor,
but including a Chapter 7 or Chapter 11 trustee, to seek to invalidate, or
otherwise challenge (including a determination of the validity, priority, and
extent of any lien of) the Prepetition Indebtedness or Prepetition Liens,
including by properly filing a complaint pursuant to Bankruptcy Rule 7001 or by
otherwise properly asserting a contested matter (any of these actions, a
“Challenge”); provided, however, that, to the extent not previously resolved by
confirmation and consummation of any chapter 11 plan of reorganization, any such
Challenge must be commenced or asserted in this Court within sixty (60) days
after appointment of the Committee of unsecured claimholders under section 1102
of the Bankruptcy Code, but in no event later than seventy-five (75) days after
entry of this Interim Order. Except

 

-36-



--------------------------------------------------------------------------------

to the extent that a Challenge is timely commenced within such time period (or
such timely asserted Challenge does not result in a final and non-appealable
order of this Court that is inconsistent with clauses (i) through (iv) of
subparagraph (c) of this Paragraph), then any and all Claims and Defenses
against any of the Released Parties shall be, without further notice to or order
of the Court, deemed to have been forever relinquished, released and waived as
to such Committee and other person or entity, and if such Challenge is timely
asserted on or before such date, any and all Claims and Defenses that are not
expressly asserted in such Challenge shall be deemed, immediately and without
further action, to have been forever relinquished, released and waived as to
such Committee and other person or entity.

(c) Except to the extent that a Challenge is timely commenced within such time
period, or such timely asserted Challenge does not result in a final and
non-appealable order of this Court that is inconsistent with clauses (i) through
(iv) of this subparagraph, then, without the requirement or need to file any
proof of claim with respect thereto, (i) the Prepetition Indebtedness shall
constitute allowed, secured claims for all purposes in the Borrower’s Chapter 11
Case and any subsequent proceedings under the Bankruptcy Code, including,
without limitation, any chapter 7 proceedings if the Borrower’s Chapter 11 Case
is converted to a case under chapter 7 of the Bankruptcy Code (a “Successor
Case”), (ii) the Prepetition Liens (as applicable) shall be deemed legal, valid,
binding, enforceable, perfected, not subject to subordination (except as to the
Postpetition Liens and as otherwise specified in this Interim Order, the other
Postpetition Financing Documents and the Prepetition Financing Documents) or
avoidance for all purposes in the Borrower’s Chapter 11 Case and any Successor
Case, (iii) the release of the Claims and Defenses against the Released Parties
shall be binding on all parties in interest in the Borrower’s Chapter 11 Case
and any Successor Case, and (iv) the Prepetition

 

-37-



--------------------------------------------------------------------------------

Indebtedness, the Prepetition Liens (as applicable), releases of the Claims and
Defenses against the Released Parties (as applicable), and prior payments on
account of or with respect to the Prepetition Indebtedness shall not be subject
to any other or further claims, cause of action, objection, contest, setoff,
defense or challenge by any party in interest for any reason, including, without
limitation, by any successor to or estate representative of any Debtor. Nothing
in this Interim Order shall confer standing upon the Committee or any other
person or entity to bring, assert, commence, continue, prosecute or litigate the
Claims and Defenses against any Released Party.

43. No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any third party,
creditor, equity holder, or any other direct, indirect or incidental
beneficiary.

44. Substantive Consolidation. The Borrower or its estate shall not be
substantively consolidated under the Bankruptcy Code or any applicable
bankruptcy or non-bankruptcy law with any other Debtor or its estate or any
other Person (as defined by the Bankruptcy Code) or its estate by order of this
Court or under any Chapter 11 plan.

45. Prepetition Credit Agreement Master Proof of Claim. The Prepetition Agent
shall (to the extent necessary) be authorized (but not required) to file a
master proof of claim against the Borrower (a “Master Proof of Claim”) on behalf
of itself and the applicable Prepetition Lenders on account of their respective
prepetition claims arising under the Prepetition Financing Documents, and the
Prepetition Agent shall not be required to file a verified statement pursuant to
Bankruptcy Rule 2019. If the Prepetition Agent should file a Master Proof of
Claim against the Borrower, the Prepetition Agent and each Prepetition Lender
(as applicable) and each of their respective successors and assigns, shall be
deemed to have filed a proof of claim in

 

-38-



--------------------------------------------------------------------------------

respect of its claims against the Borrower arising under the respective
Prepetition Financing Documents, and such shall be allowed or disallowed as if
such entity had filed a separate proof of claim in the Borrower’s Chapter 11
Case in the amount set forth in the applicable Master Proof of Claim. The
Prepetition Agent shall further be authorized to amend its Master Proof of Claim
from time to time.

46. Notice of Final Hearing. The Debtors shall promptly serve by United States
mail, first class postage prepaid, copies of the Motion, this Interim Order and
a notice of the Final Hearing (the “Final Hearing Notice”) to be held on
[             , 2008] at [__:            .m.] to consider entry of the Final
Order on the following: (i) the U.S. Trustee; (ii) those parties listed on the
Consolidated List of Creditors Holding Largest Thirty Unsecured Claims Against
the Debtors, as identified in connection with the Debtors’ chapter 11 petitions;
(iii) all other parties with liens of record on assets of the Borrower as of the
Petition Date; (iv) Gray, Plant, Mooty, Mooty & Bennett, P.A., 1010 West St.
Germain, Suite 600, St. Cloud, MN 56301-3406, Attention: Phillip Kunkel, and
Pepper Hamilton LLP, Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box
1709, Wilmington, DE 19899-1709, Attention David P. Stratton, counsel to the
Postpetition Lender and the Prepetition Agent; (v) counsel to any Committee, to
the extent appointed. Copies of the Motion, this Interim Order and the Final
Hearing Notice also shall be served upon all persons requesting service of
papers pursuant to Bankruptcy Rule 2002 by United States mail, first class
postage prepaid promptly following the receipt of such request. The Final
Hearing Notice shall state that any party in interest objecting to the entry of
the Final Order shall file written objections with the Court no later than [4:00
p.m. on              , 2008], which objections shall be served so that the same
are received on or before such date and time by: (a) Skadden, Arps, Slate,
Meagher & Flom, LLP, 333 W. Wacker Drive, Suite 2100,

 

-39-



--------------------------------------------------------------------------------

Chicago, IL 60006, Attention: Patrick J. Nash, Jr., counsel to the Debtors;
(b) the Office of the United States Trustee, J. Caleb Boggs Federal Building,
2nd Floor, 844 King Street, Wilmington, Delaware 19801; and (c) Gray, Plant,
Mooty, Mooty & Bennett, P.A., 1010 West St. Germain, Suite 600, St. Cloud, MN
56301-3406, Attention: Phillip Kunkel, and Pepper Hamilton LLP, Hercules Plaza,
1313 Market Street, Suite 5100, P.O. Box 1709, Wilmington, DE 19899-1709,
Attention David P. Stratton, counsel to the Postpetition Lender and the
Prepetition Agent.

47. Finding of Fact and Conclusion of Law. This Interim Order shall constitute
findings of fact and conclusions of law pursuant to Rule 7052 of the Bankruptcy
Rules and shall take effect and be fully enforceable immediately upon execution
hereof.

48. Jurisdiction. The Court has and will retain jurisdiction to enforce this
Interim Order according to its terms.

 

Dated: November 3, 2008     /s/ Brendan Linehan Shannon     BRENDAN LINEHAN
SHANNON     UNITED STATES BANKRUPTCY JUDGE

 

-40-



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

Borrowing Base Calculation

Detailed Calculation

 

For Month Ending             ,       Date Delivered:             ,      
Reporting Entity     VeraSun              

 

1

   Eligible Accounts Receivable        

Intercompany Receivables: The lesser of $0.30 per gallon at 110% of the

immediately preceding month’s production or actual Intercompany Receivables not

to exceed $3,000,000.00

               $                                

2

   Inventory: Corn or other input feedstock, chemicals, DGS,         and other
byproducts Inventory (lower of cost or market):         Ending Corn Inventory  
  $               Ending Other Input Feedstock and Chemicals Inventory  
  $               Ending DGS & other byproducts Inventory     $              
Total Corn, Other Input Feedstock & Chemicals, DGS & other byproducts Inventory
    $               Total Corn, Other Input Feedstock & Chemicals, DGS & other
byproducts Inventory        $                                   

(Sum of ending corn, other input feedstock, chemicals

       

            DGS, Inventory and other byproducts)

    

3

   Ethanol Inventory (lower of cost or market)     
  $                                

4

   Total Borrowing Base (Total from 1, 2 and 3)     
  $                                

5

   Outstanding Revolving Line of Credit Loan Balance     
  $                                

6

   Excess or Deficit (Line 4 minus line 5)     
  $                                

Date Prepared                     

BORROWER REPRESENTS AND WARRANTS:

1. With respect to the information in this Borrowing Base Certificate and any
accompanying work papers related hereto (i) such information is true, complete
and correct as of the date set forth above as the Date Prepared; (ii) no
information has been omitted which would make the foregoing misleading;
(iii) there has been no significant change in the value of the items set forth
on this Borrowing Base Certificate (the “Borrowing Base Collateral”) since the
date set forth above as the Date Prepared; and (iv) there exists no Event of
Default or any event which with the giving of notice or the passing of time or
both would constitute an Event of Default.



--------------------------------------------------------------------------------

2. The Borrowing Base Collateral and the amounts reflected in this Borrowing
Base Certificate (i) are genuine and in all respects are what they purport to
be: (ii) presently are and will continue at all times to be subject to
Postpetition Lender’ duly perfected, first priority security interest and no
other lien; and (iii) to the best of Borrower’s knowledge comply in all material
respects with the eligibility criteria for any Borrowing Base items,
respectively, and to the best of Borrower’s knowledge comply in all material
respects with the representations and warranties contained in the Security
Agreement.

The undersigned certifies that the amounts shown are true and correct from
Borrower’s accounts and records as of the Date Prepared as indicated above, and
there have been no material adverse changes therein since the above date. The
information provided in the Borrowing Base Certificate is consistent with the
requirements of the Postpetition Credit Agreement.

 

Approved and Certified By: VERASUN HANKINSON, LLC

 

Its:  

 